

Exhibit 10.1
 
EXECUTION COPY
NINTH AMENDMENT TO CREDIT AGREEMENT
 
THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated December 14,
2007, is made and entered into on the terms and conditions hereinafter set
forth, by and among I-TRAX, INC., a Delaware corporation (the "Borrower"), the
Subsidiaries of the Borrower who are parties to the Credit Agreement (as
hereinafter defined) as guarantors (the "Guarantors"), the several lenders who
are parties to the Credit Agreement as lenders (the "Lenders"), and BANK OF
AMERICA, N.A., a national banking association ("Bank of America"), as
administrative agent for the Lenders and the Issuing Bank (in such capacity, the
"Administrative Agent") and as Issuing Bank.




RECITALS:


1.           Pursuant to a Credit Agreement dated as of March 19, 2004, among
the Borrower, the Guarantors, the Lenders and Bank of America, as Administrative
Agent and as Issuing Bank, as heretofore amended by a First Amendment to Credit
Agreement dated June 1, 2004, a Second Amendment to Credit Agreement dated
July 1, 2004, a Third Amendment to Credit Agreement dated August 12, 2004, a
Fourth Amendment to Credit Agreement dated October 27, 2004, a Fifth Amendment
to Credit Agreement dated March 31, 2005, a Sixth Amendment to Credit Agreement
dated June 29, 2005, a Seventh Amendment to Credit Agreement dated May 4, 2006
and an Eighth Amendment to Credit Agreement dated June 29, 2007, among the
Borrower, the Guarantors, the Lenders and Bank of America, as Administrative
Agent and as Issuing Bank (as the same heretofore has been or hereafter may be
further amended, restated, supplemented, extended, renewed, replaced or
otherwise modified from time to time, the "Credit Agreement"), the Lenders
agreed to make Loans to the Borrower and to purchase participations in Letters
of Credit issued for the account of the Borrower, and the Issuing Bank agreed to
issue such Letters of Credit, all as more specifically described in the Credit
Agreement.


2.           The parties hereto desire to amend the Credit Agreement in certain
respects as more particularly hereinafter set forth.




AGREEMENTS:


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:


1.  Amendment of Section 1.1.  Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate locations
according to alphabetical order, or by amending and restating existing
definitions to read as indicated, as applicable:


 
 

--------------------------------------------------------------------------------

 




"Fixed Charge Coverage Ratio"  shall mean, for the Borrower and its Subsidiaries
on a consolidated basis, calculated as of any date of determination for the Last
Four Fiscal Quarters, the ratio of (a) EBITDAR, less the Maintenance Capital
Expenditure Adjustment, less income, value-added and similar tax expenses paid
in cash, to (b) the sum of the portion of Interest Expense that was paid in cash
or its equivalent during such period, plus current maturities of term
Indebtedness (other than the Indebtedness evidenced by the Term Note which was
paid during such period in 2008), plus beginning April 1, 2008 and on the first
day of each succeeding July, October, January and April thereafter, an amount
equal to $312,500, representing the reduction in the Swingline Commitment as
required pursuant to Seciton 2.4.1.(a) until the Swingline Commitment is reduced
to $0.00, plus Rent Expense; provided, however, that adjustments to noncash
stock-based compensation expense required by GAAP in connection with changes in
the Borrower's stock price shall be disregarded for purposes of calculating this
ratio.


"Ninth Amendment Coverage Ratio" shall mean the Ninth Amendment to Credit
Agreement dated December __, 2007, among the Borrower, the Guarantors, the
Lenders and Bank of America, as Administrative Agent and as Issuing Bank.


"Pro Forma Effect" shall mean, in making any calculation of the Funded
Indebtedness to EBITDA Ratio for purposes of Section 2.15 or any calculation
hereunder necessary to determine whether the Borrower is in compliance with
Section 10.1.4 or whether a Default would result from any Asset Acquisition,
(1) any Disposition of any asset(s) of the Borrower or any of the other Credit
Parties made during the twelve (12) month period ending on and including the
date of determination, other than a Disposition permitted by subsections 9.3(a),
(b) or (d), and any corresponding repayment or incurrence of Indebtedness, shall
be assumed to have occurred on the first day of such period, (2) any Asset
Acquisition made during the twelve (12) month period ending on and including the
date of determination, and any corresponding repayment or incurrence of
Indebtedness, shall be assumed to have occurred on the first day of such period,
and (3) any deduction from Consolidated Net Income for the non-recurring
compensation expense for a former employee paid in connection with the
ProFitness Acquisition during the period of determination (which is in an
aggregate amount that shall not exceed $50,000) be added back to EBITDA;
provided that the Administrative Agent has been furnished with annual audited
financial statements or interim financial statements regarding such Asset
Acquisition that are in sufficient detail to provide a basis for determining the
Pro Forma Effect thereof and that otherwise are in form and substance and
prepared by Persons satisfactory to the Administrative Agent.


"ProFitness" shall mean Pro Fitness Health Solutions, LLC,  a New York limited
liability company.


"ProFitness Acquisition" shall mean the acquisition by Borrower of 100% of the
membership interests in ProFitness pursuant to the ProFitness Acquisition
Agreement.


 
- 2 -

--------------------------------------------------------------------------------

 
"ProFitness Acquisition Agreement" shall mean that certain Member Interest
Purchase Agreement dated November 27, 2007, by and among Borrower, ProFitness
and Minute Men, Incorporated.


"Term Loan Commitments" shall mean, at any time, the commitment of all the
Lenders, collectively, to make Term Loans to the Borrower pursuant to the
provisions of Section 2.2, and the "Term Loan Commitment" of any Lender at any
time shall mean an amount equal to such Lender's Percentage multiplied by the
then effective aggregate Term Loan Commitments.  The Term Loan Commitments are
in the aggregate amount set forth in Section 2.1.


"Term Loan Facility" shall mean the term loan facility provided by the Lenders
pursuant to the Term Loan Commitments as more particularly set forth in
Section 2.2.


"Term Loan Maturity Date" shall mean September 30, 2008.


"Term Loans" shall mean the loans made to the Borrower by the Lenders pursuant
to the provisions of Section 2.2.


"Term Notes" shall mean the promissory notes, substantially in the form of
Exhibit 2.10A, executed by the Borrower in favor of the Lenders, evidencing the
indebtedness of the Borrower to the Lenders in connection with the Term Loans.


2.  Amendment of Section 2.1.1.  Section 2.1.1 of the Credit Agreement is hereby
amended to read as follows:


2.1.1               Amounts of Commitments.  Subject to reduction as provided
herein:


(a)  The aggregate amount of the Commitments shall be $20,000,000.


(b)  The aggregate amount of the Term Loan Commitments shall be $3,000,000.


(c)  The aggregate amount of the Revolving Credit Commitments at any time shall
be $17,000,000 less the aggregate amount of Letter of Credit Liabilities
outstanding at such time.


(d)  The aggregate amount of the Letter of Credit Commitments at any time shall
be an amount equal to the lesser of: (1) the aggregate amount of the Revolving
Credit Commitments in effect at such time less the aggregate amount of Revolving
Loans outstanding at such time, and (2) $3,000,000.


3.  Amendment of Section 2.2.1.  Section 2.2.1 of the Credit Agreement is hereby
amended to read as follows:


 
- 3 -

--------------------------------------------------------------------------------

 
2.2.1            Commitment to Make Term Loans.  Subject to all of the terms and
conditions of Section 6.2 of this Agreement (including the conditions set forth
in the Ninth Amendment) and in reliance upon the representations and warranties
of the Borrower set forth herein and in the Ninth Amendment, each Lender holding
a Term Loan Commitment hereby severally agrees to make a Term Loan to the
Borrower in the amount of its respective Term Loan Commitment, for the purposes
identified in Section 2.12.  The Term Loans shall be funded in a single
Borrowing on the same Funding Date.  Each Lender's Term Loan Commitment shall
expire upon the earlier of the funding of the Term Loans or December 31, 2007,
and the Term Loans shall be paid in full no later than the Term Loan Maturity
Date.


4.  Amendment of Section 2.12. Section 2.12(a) of the Credit Agreement is hereby
amended by substituting the phrase "ProFitness Acquisition" with the word
"Merger".


5.  Amendment of Section 2.15.  Section 2.15 of the Credit Agreement is hereby
amended to read as follows:


2.15           Interest and Fees Margins.  For purposes of interest and fee
computations hereunder involving the Applicable Base Rate Margin, the Applicable
Eurodollar Rate Margin, the Applicable Letter of Credit Fee Percentage and the
Applicable Commitment Fee Percentage, such margins and percentages shall be
determined as follows:


Tier
 
Applicable
Eurodollar Rate
Margin
 
Applicable
Base Rate
Margin
 
Applicable
Letter of
Credit Fee
Percentage
 
Applicable
Commitment
Fee
Percentage
                 
1
 
1.250%
 
0.000%
 
1.250%
 
0.300%
2
 
1.625%
 
0.000%
 
1.625%
 
0.300%
3
 
2.000%
 
0.250%
 
2.000%
 
0.375%
4
 
2.500%
 
0.500%
 
2.500%
 
0.500%



Except as expressly hereinafter provided, the applicable tier at any time shall
be determined with reference to the Borrower's Funded Indebtedness to EBITDA
Ratio, as follows:


Tier
Funded Indebtedness to EBITDA Ratio
   
  1
Less than 1.50 to 1.00
  2
Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00
  3
Greater than to or equal to 2.25 to 1.00 but less than 2.50 to 1.00
  4
Equal to or greater than 2.50 to 1.00



 
- 4 -

--------------------------------------------------------------------------------

 
From the date hereof to but not including the first Pricing Tier Determination
Date occurring after the date of the Ninth Amendment, Tier 4 shall be
applicable.  Any adjustment in the margins set forth above shall take effect on
the first Pricing Tier Determination Date following the Fiscal Quarter as of the
end of which such ratio was calculated; provided, however, that following any
failure of the Borrower to deliver to the Administrative Agent any of the
financial statements, financial reports, certificates or other financial
information required by Section 8.1.1 or Section 8.1.2 in a timely manner and
until such failure is cured or corrected, and without limitation of or prejudice
to any other right or remedy of the Administrative Agent, the Lenders or the
Issuing Bank in respect of such failure, Tier 4 shall be applicable.


6.  Amendments of Subsection 3.1.2.
 
(a)  Subsection (a) of Section 3.1.2 of the Credit Agreement is hereby amended
to read as follows:


(a)           Scheduled Principal Payments – Term Loans.  The Borrower shall
make principal payments in respect of the Term Loans in amounts and on the dates
set forth in the following schedule:


Payment Date
 
Principal Payment Amount
March 31, 2008
 
$   500,000
June 30, 2008
 
$1,000,000
September 30, 2008
 
$1,500,000





(b)  Subsection (c) of Section 3.1.2 of the Credit Agreement is hereby amended
by adding the following sentence at the end subsection (3) contained herein:
 
Notwithstanding the foregoing, in the event any Capital Stock shall be issued
prior to January 31, 2008 that causes repayment of the outstanding Revolving
Loan, as provided above, such repayment will not result in a corresponding
reduction in the Revolving Credit Commitments.
 
7.  Amendment of Section 8.21  Section 8.21 of the Credit Agreement is hereby
amended by deleting "David R. Bock - Chief Financial Officer", and substituting
in lieu thereof "Brad S. Wear – Chief Financial Officer".


8.  Amendments of Section 9.1
 
(a)  Subsection (c) of  Section 9.1 of the Credit Agreement is hereby amended by
deleting the dollar figure “$350,000” and substituting in lieu thereof the
dollar figure “$2,500,000".
 
(b)  Section 9.1 of the Credit Agreement is hereby amended by (a) deleting the
word "and" at the end of clause (i), (b) relettering clause (j) as clause (m)
and (c) inserting the following new clauses (j), (k) and (l) immediately prior
to relettered clause (m):


 
- 5 -

--------------------------------------------------------------------------------

 
(j)           The $750,000 of Indebtedness of the Borrower incurred as a portion
of the purchase price for the ProFitness Acquisition and payable in accordance
with the terms of the ProFitness Acquisition Agreement;


(k)           Indebtedness of CHD Meridian Healthcare, LLC (“CHD”) arising out
of that certain Promissory Note dated September 21, 2007 executed by CHD, as
borrower, to the order of De Lage Landen Financial Services, Inc., as lender;


(l)           Indebtedness arising from Borrower’s obligations to make the
Additional Purchase Price Payment and/or the Make Whole Payment, as such terms
are defined in, and pursuant to, the ProFitness Acquisition Agreement;


9.  Amendment of Section 10.1.4.  Section 10.1.4 of the Credit Agreement is
hereby amended to read as follows:


10.1.4.                      Minimum EBITDA.  Permit EBITDA for each period
indicated below, calculated after giving Pro Forma Effect to any relevant
transaction occurring during such period, to be less than the amount specified
for such period:


Period
Minimum EBITDA
   
April 1, 2007 – December 31, 2007
$4,665,000
Last Four Fiscal Quarters ending March 31, 2008
$6,720,000
Last Four Fiscal Quarters ending June 30, 2008
$6,510,000
Last Four Fiscal Quarters ending September 30, 2008
$7,185,000
Last Four Fiscal Quarters ending December 31, 2008
$7,865,000
Last Four Fiscal Quarters ending March 31, 2009
$7,865,000



10.  Amendment of Exhibit 2.10A.  Exhibit 2.10A of the Credit Agreement is
hereby replaced with Exhibit 2.10A attached to this Amendment.


11.  Fees.  In consideration of the agreements of the Lenders set forth herein,
the Borrower agrees to pay to the Administrative Agent, for distribution to the
Lenders pro rata in accordance with their respective Percentages, such fees as
have been separately agreed upon in writing in the amounts and at the times so
specified.


12.  Conditions to Effectiveness.  This Amendment shall be effective only upon
the satisfaction of the following conditions:


(a)   the Administrative Agent shall have received and approved the following
financial statements of ProFitness and its Subsidiaries:


 
- 6 -

--------------------------------------------------------------------------------

 
(i)  the audited consolidated balance sheets as of September 30, 2007 for the
preceding 21 calendar months, and the related consolidated statements of income,
shareholders’ equity and cash flows for the respective fiscal years then ended;


(ii)  the unaudited consolidated balance sheets as of December 31, 2005 and the
related consolidated statements of income, shareholders' equity and cash flows
for such fiscal year then ended; and


(iii)  comparison financial statements of the nine (9) month periods ending
September 30, 2006 and ending September 30, 2007.
 
(b)  the Lenders shall have received and approved the projected balance sheets,
statements of income and statements of cash flows for the Borrower and its
Subsidiaries on a quarterly basis for Fiscal Years 2008 and 2009, prepared or
approved by the Borrower which shall incorporate the ProFitness Acquisition (the
"2008/2009 Projections");
 
(c)  the Borrower shall have executed and delivered Term Notes, in form and
substance satisfactory to Administrative Agent, evidencing the Term Loans of
each Lender;


(d)  the Borrower, each of the Guarantors, the Administrative Agent, the Issuing
Bank and the Lenders shall have executed and delivered a counterpart of this
Amendment;


(e)  the Lenders shall have received and approved of the terms and conditions of
the acquisition of ProFitness and all material documents relating thereto,
including, the ProFitness Acquisition Agreement and, if requested by
Administrative Agent, any due diligence materials delivered or generated in
connection therewith;


(f)  the ProFitness Acquisition shall have been substantially consummated in
accordance with the terms of such approved ProFitness Acquisition Agreement and
the documentation required by Section 8.18 of the Credit Agreement shall have
been executed, as applicable, and delivered to the Administrative Agent;


(g)  each of the representations and warranties of the Borrower contained in
Section 13 shall be true and correct in all material respects as of the date as
of which all of the other conditions contained in this Section 12 shall have
been satisfied;


(h)  the Borrower shall have paid the fees required by Section 11; and


(i)  the Administrative Agent shall have received such documents, instruments,
certificates, opinions and approvals as it reasonably may have requested.


 
- 7 -

--------------------------------------------------------------------------------

 
13.  Representations and Warranties of the Borrower and the Guarantors.  As an
inducement to the Lenders, the Issuing Bank and the Administrative Agent to
enter into this Amendment, the Borrower and the Guarantors hereby represent and
warrant that, on and as of the date hereof, and taking into account the
provisions hereof, (a) in the opinion of the management of the Borrower, (i) the
assumptions used in the preparation of the 2008/2009 Projections were reasonable
when made and, as of the date hereof, the management of the Borrower continues
to believe that such assumptions are reasonable and appropriate and (ii) the
2008/2009 Projections when prepared represented a reasonable estimate of the
future performance and financial condition of the Borrower and its Subsidiaries
for the periods included therein, subject to the uncertainties and
approximations inherent in the making of any financial projections and without
assurance that the projected performance and financial condition actually will
be achieved and (b) the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, except for (i) representations and warranties that expressly relate to
an earlier date, which remain true and correct as of said earlier date,
(ii) representations and warranties that have become untrue or incorrect solely
because of changes permitted by the terms of the Credit Agreement and the other
Loan Documents, and (iii) the representations and warranties set forth in
paragraphs (a), (d) and (e) of Section 7.5 of the Credit Agreement, as to which
no further representation or warranty is made herein.


14.  Effect of Amendment; Continuing Effectiveness of Credit Agreement and Loan
Documents.


(a)  Neither this Amendment nor any other indulgences that may have been granted
to the Borrower or any Guarantor by the Administrative Agent, the Issuing Bank
or any Lender shall constitute a course of dealing or otherwise obligate the
Administrative Agent, the Issuing Bank or any Lender to modify, expand or extend
the agreements contained herein, to agree to any other amendments to the Credit
Agreement or to grant any consent to, waiver of or indulgence with respect to
any other noncompliance with any provision of the Loan Documents.


(b)  Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.


(c)  Any noncompliance by the Borrower or any Guarantor with any of the
covenants, terms, conditions or provisions of this Amendment shall constitute an
Event of Default.


(d)  Except to the extent amended or modified hereby, the Credit Agreement, the
other Loan Documents and all terms, conditions and provisions thereof shall
continue
 
 
- 8 -

--------------------------------------------------------------------------------

 
in full force and effect in all respects and shall be construed in accordance
with the modifications of the Credit Agreement effected hereby.  Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein secure and shall continue to secure the payment of
all Obligations, in each case taking into account the modifications of the
Credit Agreement effected hereby.
 
(e)  Upon the satisfaction of the conditions in Section 12, the ProFitness
Acquisition shall be deemed a "Permitted Acquisition" for purposes of Section
9.4 (j) of the Credit Agreement and the issuance of the Capital Stock of
Borrower and the Promissory Note that will constitute the "Share Consideration",
as such term is defined in the ProFitness Acquisition Agreement, will each be
considered to be an Excluded Prepayment Transaction for purposes of Section
3.1.2 (c) (3) of the Credit Agreement.


15.  Release and Waiver.  The Borrower and the Guarantors hereby stipulate,
acknowledge and agree that they have no claims or causes of action of any kind
whatsoever against any of the Lenders, the Issuing Bank or the Administrative
Agent arising out of or relating in any way to any event, circumstance, action
or failure to act with respect to this Amendment, the Credit Agreement, the
other Loan Documents or any matters described or referred to herein or therein
or otherwise related hereto or thereto.  The Borrower and the Guarantors hereby
release all of the Lenders, the Issuing Bank and the Administrative Agent from
any and all claims, causes of action, demands and liabilities of any kind
whatsoever, whether direct or indirect, fixed or contingent, liquidated or
unliquidated, disputed or undisputed, known or unknown, that the Borrower or any
Guarantor may now or hereafter have and that arise out of or relate in any way
to any event, circumstance, action or failure to act on or before the date of
this Amendment with respect to this Amendment, the Credit Agreement, the other
Loan Documents or any matters described or referred to herein or therein or
otherwise related hereto or thereto.  The release by the Borrower and the
Guarantors herein, together with the other terms and provisions of this
Amendment, are entered into by the Borrower and the Guarantors advisedly and
without compulsion, coercion or duress, the Borrower and the Guarantors having
determined that this Amendment and all of its terms, conditions and provisions
are in the economic best interests of the Borrower and the Guarantors.  The
Borrower and the Guarantors represent that they are entering into this Amendment
freely and with the advice of counsel as to their legal alternatives.


16.  Further Actions.  Each of the parties to this Amendment agrees that at any
time and from time to time upon written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party reasonably may request in order to effect the intents and
purposes of this Amendment.


17.  Counterparts.  This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
 
 
- 9 -

--------------------------------------------------------------------------------

 
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any corresponding acknowledgment, attestation, witness
or similar pages relating thereto from any such counterpart or copy hereof
executed by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.


18.  Miscellaneous.


(a)  This Amendment shall be governed by, construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.


(b)  The headings in this Amendment and the usage herein of defined terms are
for convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.


(c)  All references herein to the preamble, the recitals or sections,
paragraphs, subparagraphs, annexes or exhibits are to the preamble, recitals,
sections, paragraphs, subparagraphs, annexes and exhibits of or to this
Amendment unless otherwise specified.  The words "hereof", "herein" and
"hereunder" and words of similar import, when used in this Amendment, refer to
this Amendment as a whole and not to any particular provision of this Amendment.


(d)  Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.


(e)  When used herein, (1) the singular shall include the plural, and vice
versa, and the use of the masculine, feminine or neuter gender shall include all
other genders, as appropriate, (2) "include", "includes" and "including" shall
be deemed to be followed by "without limitation" regardless of whether such
words or words of like import in fact follow same, and (3) unless the context
clearly indicates otherwise, the disjunctive "or" shall include the conjunctive
"and".


 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.






[Remainder of Page Intentionally Left Blank;
Signature Pages Follow]

 
- 10 -

--------------------------------------------------------------------------------

 


[Signature Page to Ninth Amendment to Credit Agreement
(I-trax, Inc.) dated December 14, 2007]
 
BORROWER:
       
I-TRAX, INC.
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
           
GUARANTORS:
       
I-TRAX HEALTH MANAGEMENT SOLUTIONS, INC.,
a Delaware corporation
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
       
CONTINUUM HEALTH MANAGEMENT SOLUTIONS, LLC
(formerly I-trax Health Management Solutions, LLC),
a Delaware limited liability company
   
BY:
I-TRAX, INC., its sole member
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman



 
 

--------------------------------------------------------------------------------

 
CHD MERIDIAN HEALTHCARE, LLC,
a Delaware limited liability company
   
BY:
I-TRAX, INC., its sole member
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
       
AMERICAN OCCUPATIONAL HEALTH MANAGEMENT, INC.,
a Delaware corporation
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
       
MEDICENTER, INC.,
an Oklahoma corporation
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
       
MERIDIAN COMP OF NEW YORK, INC.,
a Delaware corporation
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
       
CORPORATE HEALTH DIMENSIONS, INC.,
a New York corporation
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman





 
 

--------------------------------------------------------------------------------

 
CHDM, INC.,
a Delaware corporation
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
       
CHDM, LLC,
an Indiana limited liability company
       
By:
/s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman


 
 

--------------------------------------------------------------------------------

 

[Signature Page to Ninth Amendment to Credit Agreement
(I-trax, Inc.) dated December 14, 2007]




ADMINISTRATIVE AGENT, LENDER, SWINGLINE LENDER AND ISSUING BANK:
       
BANK OF AMERICA, N.A.
       
By:
/s/ Suzanne Smith
 
Name: Suzanne Smith
 
Title: Senior Vice President
















--------------------------------------------------------------------------------



















































 
 

--------------------------------------------------------------------------------

 
